Order filed January 30, 2013




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-11-00477-CV
                               ____________

                 HARMOHINDER S. BHATIA, Appellant

                                    V.

  WOODLANDS NORTH HOUSTON HEART CENTER PLLC, NORTH
      HOUSTON HEART CENTER PLLC, NORTHWEST HOUSTON
        CARDIOVASCULAR IMAGING CENTER II, LTD., BACL
     INVESTMENTS LLC, VINCENT AQUINO, M.D., F.A.C.C., GARY
    GOLEMAN, M.D., F.A.C.C., BRUCE LACHTERMAN, MD, F.A.C.C.,
                          ET AL, Appellee


                  On Appeal from the 270th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2007-09704

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defendant's Exhibit
5776, an audiotape.

      The clerk of the 270th District Court is directed to deliver to the Clerk of this
court the original of Defendant's Exhibit 5776, an audiotape, on or before
February 15, 2013. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of
Defendant's Exhibit 5776, an audiotape, to the clerk of the 270th District Court.



                                              PER CURIAM